Citation Nr: 1631283	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for retinitis pigmentosa of the bilateral eyes.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2016.  


FINDING OF FACT

The Veteran's retinitis pigmentosa first manifested during service and progressed after service.  


CONCLUSION OF LAW

The criteria to establish service connection for retinitis pigmentosa are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that his retinitis pigmentosa first manifested during service with symptoms of night blindness.  Board Hr'g Tr. 4.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  Discussion

In this case, the Board finds that service connection is warranted for retinitis pigmentosa.  

The Veteran is currently diagnosed with the disorder.  According to private treatment records from February 2003, April 2003, and September 2012, the condition was diagnosed in the early 1980s.  

Furthermore, his service treatment records (STRs) show complaints and work-up in August 1976 for complaints of decreased night vision since March 1975 (astigmatism was diagnosed).  He had a further evaluation during service in July 1977, and his service separation examination in July 1978 notes a history of glasses worn since age 19 for defective vision.  

These facts are not in dispute.  What remains in dispute is whether his night vision during service was the early manifestation of his later diagnosed retinitis pigmentosa.  

Favorable to the claim, the Veteran testified at his Board hearing that his symptoms, which first manifested during service, continued to progressively worsen after service.  See Board Hr'g Tr. 5.  Also favorable is the relative proximity of his formal diagnosis in the early 1980s with his separation from service in August 1978.  Finally, the Veteran submitted medical articles showing that night blindness is one of the earliest and most frequent symptoms of retinitis pigmentosa.  

Unfavorable to the claim, the Veteran underwent a VA examination in June 2013.  This VA examiner gave the unfavorable opinion that the Veteran's retinitis pigmentosa was not incurred in or caused by night vision that occurred during service from 1975 to 1978.  In addition, the Veteran being "maced" in the eye during an altercation did not cause any eye conditions.  Finally, the VA examiner reasoned, retinitis pigmentosa is an inherited degenerative eye condition that causes severe vision impairment and often blindness.  The VA examiner reasoned that the condition is not related to the Veteran's military service and is not service-connected.  

The Board notes that this VA examiner's opinion has limited probative value because the material question of fact is not whether night vision caused retinitis pigmentosa during service, but whether the decreased night vision was the early manifestation of retinitis pigmentosa.  Service connection can have a temporal aspect rather than solely a causation aspect.  The VA examiner did not directly address this question.  Thus, the opinion has limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Overall, the Board can identify no compelling reason to find the VA examiner's opinion more probative than the favorable evidence indicating that the decreased night vision was the early manifestation of the Veteran's retinitis pigmentosa during service.  Therefore, the Board finds that the evidence on the nexus element is in relative equipoise.  

At this stage, the Board notes that the June 2013 VA examiner classified retinitis pigmentosa as an "inherited" condition.  Service connection may be granted for hereditary diseases that either first manifested themselves in service or that preexisted service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  In light of the evidence here, it is the Board's finding that the Veteran's retinitis pigmentosa first manifested during service.  Thus, there is no question as to whether it preexisted service and progressed during service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.), aff'd 749 F.3d 1370 (Fed. Cir. 2014).

In light of the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Therefore, service connection for retinitis pigmentosa is warranted.


ORDER

Service connection for retinitis pigmentosa is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


